FILED
                                                                          MARCH 1, 2016
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                              )
                                                  )      No. 32707-8-111
                     Respondent,                  )
                                                  )
       v.                                        -)
                                                  )
NATHAN TRACY MITCHELL,                            )      UNPUBLISHED OPINION
                                                  )
                     Appellant.              .   )

       FEARING, J. -Nathan Mitchell appeals his conviction for possession of

methamphetamine. He argues that probable cause did not support his arrest for driving

with a revoked license. That arrest led to law enforcement discovering the

methamphetamine. Nathan Mitchell also challenges features of his sentence. We affirm

all of the trial court's ruling and Mitchell's conviction and sentence.

                                          FACTS

       During the morning of April 13, 2014, Washington State Patrol Trooper Troy

Corkins received a radio call reporting a one-car roll-over collision on westbound 1-90 at

milepost 257. According to the reporting caller, Lisa Schorzman, the vehicle lay in the
No. 32707-8-111
State v. Mitchell


median of the interstate and the driver, who wore a black hooded sweatshirt, walked

"dazed and confused" around the vehicle. Clerk's Papers (CP) at 5. Schorzman also

related that the driver commenced walking from the vehicle and attempted to hitchhike.

Schorzman did not report that she saw the driver driving or seated inside the car or that

she witnessed the accident.

       Trooper Troy Corkins journeyed to milepost 257 and observed a car in the

highway median. The car had spun but did not roll. Trooper Corkins, through his patrol

car's computer, researched the damaged car's license plate number and discovered that

Nathan Mitchell owned the car. Corkins also learned that the State of Washington

revoked Mitchell's driver's license. Corkins traveled farther west to locate the driver.

       One mile west on 1-90 Trooper Troy Corkins espied a white man in a black

hooded sweatshirt that matched Nathan Mitchell's driver's license photo. Corkins

accosted the man and inquired about his activity. Nathan Mitchell replied that he rode as

a passenger in a car driven by his friend, Sean Martin, who walked east on 1-90 after the

accident. Mitchell described Martin to Trooper Corkins. Corkins asked about the

location of the key to the car, and Mitchell replied that he possessed the key.

      Trooper Troy Corkins arrested Nathan Mitchell for driving with his license

revoked in the first degree. Corkins searched Mitchell, removed items from Mitchell's

pockets, and placed the confiscated objects in a plastic bag. Corkins found Mitchell's

identification and the car key in Mitchell's pockets, confirmed his identity, handcuffed

                                             2
No. 32707-8-III
State v. Mitchell


him, and deposited him in the back seat of the patrol car. Trooper Corkins secured

Mitchell in the back seat with a seatbelt and activated the backseat video camera to

record Mitchell's movements during the ride.

       As Trooper Troy Corkins and Nathan Mitchell drove back to the abandoned

vehicle, Mitchell moved constantly in the patrol car's back seat. At the site of the

damaged car lying in the median, Trooper Corkins spoke with another responding state

trooper. When Corkins returned to his patrol car, Mitchell asked Corkins to retrieve

eyeglasses that had fallen to the floor of the car. Corkins obliged and did not notice

anything else on the floor. During the drive to the Spokane County jail, Corkins

occasionally ordered Mitchell to sit up. Mitchell, in tum, complained repeatedly of tight

handcuffs.

       Upon arriving at the jail and opening the patrol car rear door, Trooper Troy

Corkins discovered white crystal powder and marijuana scattered across the back seat and

on the floorboard and crushed into a door armrest. Two syringes protruded from under

the partition dividing the front seat from the rear of the car. Corkins also saw a hat on the

back seat, which hat he presumed he missed in his initial search of Mitchell. He searched

the hat and found nothing in it. A test of the white powder confirmed its chemistry as

methamphetamine.

                                      PROCEDURE

       The State of Washington charged Nathan Mitchell with one count of possession of

                                             3
No. 32707-8-111
State v. Mitchell


a controlled substance. The State separately charged Mitchell with driving with a license

revoked in district court. In superior court, Mitchell filed a motion to suppress evidence

and to dismiss the controlled substance charge. He argued that (1) Trooper Corkins

lacked probable cause to arrest him for driving with a license suspended, and (2) the State

could not establish a prima facie case of possession of a controlled substance.

         The superior court denied Nathan Mitchell's motion to suppress. The trial court

found:

                 1. On April 13, 2014, Trooper T. M. Corkins of the Washington
         State Patrol [WSP], while on duty on routine patrol, received a radio
         dispatched report of a single vehicle roll over on westbound 1-90 at
         milepost 257. Trooper Mehaffey was also dispatched and was first to
         arrive at the scene.
                2. The incident had been reported by a citizen's report which also
         advised that the driver of the vehicle was walking around the vehicle and
         appeared dazed and confused. He was described as wearing a black hooded
         sweatshirt and was hitchhiking away from the scene.
                3. WSP radio provided information on the registered owner, who
         had a drivers' license which was revoked in the first degree. A photograph
         was electronically obtained by Trooper Corkins. The trooper also
         determined that the defendant had prior similar offenses.
                4. Trooper Mehaffey reported that the vehicle had not rolled over
         but had 'spun out', remaining upright.
                 5. Trooper Corkins located the defendant approximately one mile
         west of where the vehicle was left, and identified him by his black hooded
         sweatshirt and the DOL photograph the trooper had viewed. His
         appearance was consistent with the description given by the witness.
                6. The defendant told Trooper Corkins that the driver of his vehicle
         was a male black named Sean Martin who had left the vehicle in the other
         direction from that which the defendant was going.
                7. When asked where the keys to the vehicle were, the defendant
         said he had them.


                                             4                                                "



                                                                                              I
No. 32707-8-111
State v. Mitchell


              8. The defendant was arrested for Driving While Revoked in the
       First Degree.

CP at 50-51.

       The trial court concluded:

               1. Based on the totality of all the circumstances known to the
       trooper at the time of the arrest, there was probable cause to arrest him for
       the traffic offense of Driving While Revoked.
               2. Even excluding the statement from the defendant that the car keys
       were in his possession, there was sufficient facts known to the trooper to
       arrest the defendant for the traffic offense.
               3. The fact that the citizen complainant had characterized the
       accident as a rollover when it was later determined the vehicle had not, in
       fact, rolled over, there was sufficient indicia of reliability for the trooper to
       rely upon the description of the vehicle's driver to support probable cause.

CP at 51-52. In a later hearing, Nathan Mitchell informed the superior court that the

district court, which ultimately dismissed for insufficient evidence the charge of first

degree driving with license revoked, found Mitchell's arrest valid.

       On the morning of the first day of trial, Nathan Mitchell and the State of

Washington argued their respective motions in limine. The State moved to exclude

references to, and testimony of, Mitchell's assertions to Trooper Corkins that he did not

drive the car. The State argued that the statements constituted irrelevant hearsay. The

State proposed to show the jury the patrol car backseat camera video without its sound

since Mitchell uttered some of these statements en route to the jail. Mitchell opposed the

State's motion in limine and requested, under the best evidence rule and the Sixth

Amendment, that the jury view and hear the entire video. Mitchell argued that he held a

                                              5
I

I
!
f

I
j
     No. 32707-8-111
     State v. Mitchell



I
1
     right to play the entire video to the jury in order to rebut the State's theory that he


I    fidgeted in the backseat of the trooper's vehicle for the purpose of hiding drugs. He


I
I
     informed the court that he planned to testify and his testimony obviated the State's

     hearsay objection.
Ii
i
i           The trial court granted the State's motion to broadcast the backseat video to the
'
     jury without sound, but also ruled that Nathan Mitchell could play audio from the video,

     so long as the selected audio did not include statements about who drove the car. The

     court did not want Mitchell to adjust the volume while the State played the recording for

     the jury, and thus the court asked that Mitchell edit the video. Mitchell doubted that he

     could edit the video before trial that afternoon, but the State volunteered to assist in the

     editing. The trial court granted Mitchell's motion to exclude witnesses from the

     courtroom while other witnesses testified and to prevent witnesses from discussing the

     case with one another.

            During trial, an evidence custodian, a chemical analyst, and Trooper Troy Corkins

     testified for the State of Washington. After Corkins' testimony, Mitchell asked the court

     to reconsider its decision to allow the State to play the backseat video without sound.

     Mitchell argued that the State "opened the door" to the issue of driver identity by eliciting
                                                                                                     I
     testimony from Trooper Corkins regarding his determination that Mitchell had been

     driving. Verbatim Report of Proceedings (VRP) at 123. The trial court denied the

     motion for reconsideration. The court reasoned that allowing Mitchell to rebut Corkins'

                                                   6
No. 32707-8-III
State v. Mitchell


testimony would lead the jury to question the legality of Mitchell's arrest, rather than

focusing on whether he possessed methamphetamine. The State played the backseat

video for the jury, without audio. The record does not show that Mitchell played a

version of the video with the audio portions that the trial court ruled admissible.

       During trial, Nathan Mitchell testified that, after his arrest, Trooper Troy Corkins

thoroughly searched everywhere on his person and in his clothes, except a hat he wore.

He declared that handcuffs and a seat belt confined him the entire time he rode in the

back of the patrol car and that the confinement caused him discomfort due to an old

shoulder injury. Mitchell insisted he could not reach into his pockets or reach the car's

floorboard, while restrained. He denied leaving methamphetamine or syringes in Trooper

Corkins' vehicle.

       The jury found Nathan Mitchell guilty of possession of a controlled substance.

During sentencing, the trial court found that a chemical dependency contributed to

Mitchell's offense and sentenced him to twenty months of confinement and twelve

months of community custody. The trial court also ordered Mitchell to refrain from

using or possessing marijuana or products containing tetrahydrocannabinol (THC), to

undergo a substance abuse evaluation, and to fully comply with all treatment
                                                                                              f
recommended by the Department of Corrections. The court decreed that Mitchell could

"not consume controlled substances except pursuant to lawfully issued prescriptions,"
                                                                                              r
while on community custody. CP at 110.

                                             7
No. 32707-8-111
State v. Mitchell


       At sentencing, the trial court also imposed $800 in mandatory legal financial

obligations: a $500 victim assessment fee, a $200 criminal filing fee, and a $100

deoxyribonucleic acid (DNA) collection fee. The judgment and sentence read that

Nathan Mitchell need not submit to DNA testing "if it is established that the Washington

State Patrol crime laboratory already has a sample from the defendant for a qualifying

offense." CP at 113. During sentencing, the trial court engaged in a colloquy with

Mitchell regarding whether he could afford to pay legal financial obligations:

               THE COURT: As far as your legal financial obligations are
       concerned, how much per month can you pay and when can you begin
       payment on those?
               THE DEFENDANT: I don't know. I have a hard time being able to
       find a job with all the felonies I have on my conviction record. $5.
               THE COURT: Do you suppose ifl give you some time to begin
       those you can do $10 a month?
               THE DEFENDANT: I can try.
               THE COURT: Why don't we start those out-start them October 15
       of 2015. That gives you more than a year to start making payments on
       those. Interest does accrue on the unpaid balance, so if you are able to
       make more payments on it, you should do that. Also, if you're not able to
       make payments, make sure you let the Court know.

VRP at 241. The court ordered Mitchell to begin making $10 monthly payments on

October 15, 2015. During the sentencing hearing, Mitchell withheld any objection to the

imposition of legal financial obligations.

                                 LAW AND ANALYSIS

                                Probable Cause for Arrest




                                             8
I
    No. 32707-8-111
    State v. Mitchell


           Nathan Mitchell first contends that the trial court erred in ruling that Trooper Troy

    Corkins possessed probable cause to arrest him for driving with license revoked in the

    first degree because no one observed Mitchell driving the abandoned car or sitting in the

    driver's seat. He additionally argues that the district court's dismissal of the charged

    driving offense should prevent the State from using evidence obtained as a result of his

    arrest for that offense in the superior court prosecution. The State argues that Trooper

    Corkins' knowledge that Mitchell was the registered owner of the vehicle, that Mitchell's

    license was revoked, and that Mitchell matched Lisa Schorzman' s description of the

    "driver" of the vehicle, together with Mitchell's possession of the key to the car created

    probable cause for Mitchell's arrest. We hold that Trooper Corkins had probable cause to

    arrest Mitchell for driving with license revoked in the first degree.

           Nathan Mitchell does not assign error to any of the trial court's findings of fact

    entered in response to his motion to suppress. When findings entered after a suppression

    hearing are unchallenged, they are verities on appeal. State v. O'Neill, 148 Wn.2d 564,

    571, 62 P.3d 489 (2003).

           Under Washington statute:

                   A police officer may arrest a person without a warrant for
           committing a misdemeanor or gross misdemeanor only when the offense is
           committed in the presence of an officer, except as provided in subsections
           ( 1) through ( 11) of this section.




                                                  9
No. 32707-8-III
State v. Mitchell


              (3) Any police officer having probable cause to believe that a person
       has committed or is committing a violation of any of the following traffic
       laws shall have the authority to arrest the person:

             (f) RCW 46.20.342, relating to driving a motor vehicle while
       operator's license is suspended or revoked.

RCW 10 .31.100. Thus, a law enforcement officer need not see a defendant drive a car in

order to arrest him or her for driving while license suspended or revoked.

In turn:

              ( 1) It is unlawful for any person to drive a motor vehicle in this state
     , while that person is in a suspended or revoked status or when his or her
       privilege to drive is suspended or revoked in this or any other state.

              (a) A person found to be a habitual offender under chapter 46.65
       RCW, who violates this section while an order of revocation issued under
       chapter 46.65 RCW prohibiting such operation is in effect, is guilty of
       driving while license suspended or revoked in the first degree, a gross
       misdemeanor.

RCW 46.20.342. Thus, a police officer in Washington may lawfully arrest an individual

for driving while license revoked in the first degree, even if the offense is not committed

in his presence, so long as probable cause supports the arrest.

       Probable cause exists when the arresting officer is aware of facts and

circumstances, based on reasonably trustworthy information, sufficient to cause a

reasonable officer to believe a crime has been committed. State v. Potter, 156 Wn.2d

835, 840, 132 P.3d 1089 (2006); State v. Terrovona, 105 Wn.2d 632, 643, 716 P.2d 295

( 1986). At the time of arrest, the arresting officer need not have evidence to prove each


                                             10
No. 32707-8-111
State v. Mitchell


element of the crime beyond a reasonable doubt. State v. Gaddy, 152 Wn.2d 64, 70, 93

P.3d 872 (2004). The officer is required only to have knowledge of facts sufficient to

cause a reasonable person to believe that an offense had been committed. State v.

Knighten, 109 Wn.2d 896, 903, 748 P.2d 1118 (1988). To determine whether probable

cause exists, this court will consider the totality of the facts and circumstances within the

officer's knowledge at the time of the arrest. State v. Graham, 130 Wn.2d 711, 724, 927

P.2d 227 (1996).

       Probable cause is not negated merely because the officer may imagine an innocent

explanation for observed or reported activities. State v. Fore, 56 Wn. App. 339, 344, 783

P.2d 626 (1989). Circumstantial evidence is sufficient to establish probable cause.

Adams County v. One 1978 Blue Ford Bronco, 74 Wn. App. 702, 705, 875 P.2d 690

(1994); City ofLynnwoodv. $128 Cash, 61 Wn. App. 505, 514, 810 P.2d 1377 (1991).

       Compelling circumstantial evidence established probable cause for Trooper Troy

Corkins to arrest Nathan Mitchell for driving while license revoked. Lisa Schorzman, a

citizen informant, saw a car stranded in the median and reported seeing a dazed man

fitting Mitchell's description walking near the car. Evidence of past reliability is not

required from a citizen informant, because a citizen who is an eyewitness lacks the



                                                                                                I
opportunity to establish a record of previous reliability. State v. Riley, 34 Wn. App. 529,

533, 663 P.2d 145 (1983). When a citizen informant's identity is revealed, the indicia of

reliability requirement is satisfied if the informant provides a detailed description of the

                                              11
No. 32707-8-111
State v. Mitchell


underlying circumstances observed. State v. Berlin, 46 Wn. App. 587, 590, 731 P.2d 548

(1987); State v. Northness, 20 Wn. App. 551, 557, 582 P.2d 546 (1978).

       Trooper Troy Corkins gained additional knowledge from his own research.

Corkins, through his car's computer, identified Nathan Mitchell as the owner of the car

from the car's license plate. Corkins discovered that the State revoked Mitchell's driving

privileges. Trooper Corkins drove in the direction that Lisa Schorzman reported seeing

the car's driver walk and found him one mile to the west. Mitchell's appearance fit his

driver's license photo on file with the Department of Licensing. Mitchell admitted he

owned the vehicle. He possessed the key to the car. Although Mitchell claimed that

another person drove his car, neither Trooper Corkins nor Schorzman saw a second

person. Under these circumstances, a reasonable officer could conclude that Nathan

Mitchell committed the offense of driving while revoked in the first degree.

                         Constitutionality of DNA Collection Fee

       RCW 43.43.754 demands a biological sample, for purposes of DNA identification

analysis, from an adult convicted ofa felony. In tum, RCW 43.43.7541 imposes a $100

mandatory fee on the adult convicted of a felony to defray the cost of the collection of the

sample. The latter statute reads, in relevant part:

              Every sentence imposed for a crime specified in RCW 43.43.754
       must include a fee of one hundred dollars. The fee is a court-ordered legal
       financial obligation as defined in RCW 9.94A.030 and other applicable
       law. For a sentence imposed under chapter 9.94A RCW, the fee is payable
       by the offender after payment of all other legal financial obligations

                                              12
No. 32707-8-III
State v. Mitchell


       included in the sentence has been completed. For all other sentences, the
       fee is payable by the offender in the same manner as other assessments
       imposed ....

RCW 43.43.7541.

       Nathan Mitchell contends that the mandatory $100 DNA collection fee imposed

under RCW 43 .43. 7541 violates principles of substantive due process and equal

protection as applied to him and other similarly situated indigent defendants. Although

Mitchell recognizes that the fee implicates neither a fundamental right nor discriminates

against a protected class of individuals, he argues that the fee is not rationally related to

the State's interest in funding the collection, testing, and retention of an offender's DNA.

He also maintains that RCW 43.43.7541 irrationally requires previously convicted felony

defendants to pay multiple DNA collection fees, while other defendants, presumably

those without multiple felony convictions, need only pay the fee once. The State

responds that the statute does not violate substantive due process, and that Mitchell lacks

standing to make an equal protection challenge.

       Nathan Mitchell did not challenge the constitutionality of the DNA collection fee

before the trial court. We, therefore, decline to address the argument under the

circumstances of this appeal.

       A party may not generally raise a new argument on appeal that the party did not

present to the trial court. In re Def. ofAmbers, 160 Wn.2d 543, 557 n.6, 158 P.3d 1144

(2007). A party must inform the court of the rules of law it wishes the court to apply and

                                              13
                                                                                                I
No. 32707-8-111
State v. Mitchell


afford the trial court an opportunity to correct any error. Smith v. Shannon, 100 Wn.2d

26, 37, 666 P.2d 351 (1983).

       RAP 2.5 formalizes a fundamental principle of appellate review. The first

sentence of the rule reads:

               (a) Errors Raised for First Time on Review. The appellate court
       may refuse to review any claim of error which was not raised in the trial
       court.                                                                                  I
No procedural principle is more familiar than that a constitutional right, or a right of any

other sort, may be forfeited in criminal cases by the failure to make timely assertion of

the right before a tribunal having jurisdiction to determine it. United States v. Olano, 507

U.S. 725, 731, 113 S. Ct. 1770, 123 L. Ed. 2d 508 (1993); Yakus v. United States, 321

U.S. 414, 444, 64 S. Ct. 660, 88 L. Ed. 834 (1944).

       Good sense lies behind the requirement that arguments be first asserted at trial.

The prerequisite affords the trial court an opportunity to rule correctly on a matter before

it can be presented on appeal. State v. Strine, 176 Wn.2d 742, 749, 293 PJd 1177

(2013). There is great potential for abuse when a party does not raise an issue below

because a party so situated could simply lie back, not allowing the trial court to avoid the

potential prejudice, gamble on the verdict, and then seek a new trial on appeal. State v.

Weber, 159 Wn.2d 252, 271-72, 149 P.3d 646 (2006); State v. Emery, 174 Wn.2d 741,

762, 278 P.3d 653 (2012). The theory of preservation by timely objection also addresses        I
several other concerns. The rule serves the goal of judicial economy by enabling trial
                                                                                               t

                                                                                               I
                                             14
·




Ii   No. 32707-8-111
     State v. Mitchell


     courts to correct mistakes and thereby obviate the needless expense of appellate review

     and further trials, facilitates appellate review by ensuring that a complete record of the

     issues will be available, and prevents adversarial unfairness by ensuring that the

     prevailing party is not deprived of victory by claimed errors that he had no opportunity to

     address. State v. Strine, 176 Wn.2d at 749-50; State v. Scott, 110 Wn.2d 682, 685-88,

     757 P.2d 492 (1988).

            Countervailing policies support allowing an argument to be raised for the first time

     on appeal. For this reason, RAP 2.5(a) contains a number of exceptions. RAP 2.5(a)

     allows an appellant to raise for the first time "manifest error affecting a constitutional

     right," an exception on which a criminal appellant commonly relies. Constitutional errors

     are treated specially under RAP 2.5(a) because they often result in serious injustice to the

     accused and may adversely affect public perceptions of the fairness and integrity of

     judicial proceedings. State v. Scott, 110 Wn.2d at 686-87. Prohibiting all constitutional

     errors from being raised for the first time on appeal would result in unjust imprisonment.

     2A KARL B. TEGLAND, WASHINGTON PRACTICE: RULES PRACTICE RAP 2.5 author's cmt.

     6, at 218 (8th ed. 2014 ). On the other hand, "permitting every possible constitutional

     error to be raised for the first time on appeal undermines the trial process, generates

     unnecessary appeals, creates undesirable retrials and is wasteful of the limited resources

     of prosecutors, public defenders and courts." State v. Lynn, 67 Wn. App. 339, 344, 835

     P.2d251 (1992).

                                                   15
No. 32707-8-111
State v. Mitchell


       Washington courts and even decisions internally have announced differing

formulations for "manifest error." First, a manifest error is one "truly of constitutional

magnitude." State v. Scott, 110 Wn.2d at 688. Second, perhaps perverting the term

"manifest," some decisions emphasize prejudice, not obviousness. The defendant must

identify a constitutional error and show how, in the context of the trial, the alleged error

actually affected the defendant's rights. It is this showing of actual prejudice that makes

the error "manifest," allowing appellate review. State v. O'Hara, 167 Wn.2d 91, 99, 217

P.3d 756 (2010); Scott, 110 Wn.2d at 688; Lynn, 67 Wn. App. at 346. A third and

important formulation for purposes of this appeal is the facts necessary to adjudicate the
                                                                                               I
claimed error must be in the record on appeal. State v. McFarland, 127 Wn.2d 322, 333,

899 P.2d 1251 (1995); State v. Riley, 121 Wn.2d 22, 31, 846 P.2d 1365 (1993).

       In State v. Riley, Joseph Riley argued that the admission of incriminating

statements violated his Fourth Amendment rights because the statements were the fruit of

an illegal search of his home. The state high court refused to entertain the argument

because the record lacked clarity as to whether Riley uttered the statements before being

told the investigating officer possessed a search warrant.

       We consider whether the record on appeal is sufficient to review Nathan

Mitchell's constitutional arguments. Mitchell's contentions assume his poverty.

Nevertheless, the record contains no information, other than Mitchell's statutory

indigence for purposes of hiring an attorney, that he lacks funds to pay a $100 fee. The

                                             16
No. 32707-8-111
State v. Mitchell


cost of a criminal charge' s defense exponentially exceeds $100. Therefore, one may be

able to afford payment of $100, but not afford defense counsel. Mitchell has presented

no evidence of his assets, income, or debts. Thus, the record lacks the details important

in resolving Mitchell's due process and equal protection arguments.

                               Second DNA Collection Fee

       Nathan Mitchell next contends that the trial court abused its discretion by ordering

him to submit to collection of a DNA sample under RCW 43.43.754, because the State of

Washington already collected a biological sample and a fee from him. RCW

43.43.754(2) provides:

             If the Washington state patrol crime laboratory already has a DNA
       sample from an individual for a qualifying offense, a subsequent
       submission is not required to be submitted.

At trial, Mitchell did not object to giving a DNA sample nor provide proof that the State

already collected his DNA after one of his eleven previous felony convictions. We refuse

to entertain this assignment of error because Mitchell did not object before the trial court

and the assignment does not raise a constitutional issue.

       As previously written, a party may not generally raise a new argument on appeal

that the party did not present to the trial court. RAP 2.5(a); In re Det. ofAmbers, 160

Wn.2d at 557 n.6 (2007). A party must inform the trial court of the rules oflaw it wishes

the court to apply and afford the trial court an opportunity to correct any error. Smith v.

Shannon, 100 Wn.2d at 37 (1983). We also note that the trial court order reads that

                                             17
No. 32707-8-III
State v. Mitchell


Mitchell need not submit to DNA testing "if it is established that the Washington State

Patrol crime laboratory already has a sample from the defendant for a qualifying

offense." CP at 113.

                                   Legal Financial Obligations

       Nathan Mitchell contends that the trial court erred in imposing legal financial

obligations without inquiring into his ability to pay. Mitchell did not object to the

imposition of the financial obligations at sentencing. Nevertheless, Mitchell asks this

court to exercise its discretion, pursuant to State v. Blazina, 182 Wn.2d 827, 344 P.3d 680

(2015), and remand for a hearing on his ability to pay the obligations. Mitchell's reliance

on Blazina is misplaced, however, since Mitchell's trial court only imposed mandatory

legal financial obligations.

       The trial court imposed a $500 victim assessment fee, a $200 criminal filing fee,

and a $100 DNA collection fee. RCW 7.68.035, RCW 36.18.020(2)(h), and RCW

43.43.7541 respectively mandate the fees regardless of the defendant's ability to pay.

Trial courts must impose such fees regardless of a defendant's indigency. State v. Lundy,

176 Wn. App. 96, 102, 308 P.3d 755(2013). Blazina addressed only discretionary legal

financial obligations.

                               Prohibition of Marijuana Possession

       Nathan Mitchell contends that the trial court erred in ordering a condition to

community custody that prohibits him from using or possessing marijuana or products

                                               18
No. 32707-8-III
State v. Mitchell


containing THC. He argues that the prohibition is not crime related and thus exceeds the

sentencing court's statutory authority. The State responds that the trial court did not

abuse its discretion in imposing the condition because it specifically found that a

chemical dependency contributed to Mitchell's offense. Since Mitchell does not deny a

chemical dependency, we agree with the State.

       A trial court may only impose sentences that a statute authorizes. State v.

Albright, 144 Wn. App. 566, 568, 183 P.3d 1094 (2008). A trial court must order an

offender, as a part of any term of community custody, to "[r]efrain from possessing or

consuming controlled substances except pursuant to lawfully issued prescriptions," unless

the trial court decides to waive the prohibition. RCW 9.94A.703(2)(c). At the time of

Mitchell's prosecution, former RCW 9.94A.505(8) (2014) read:

             As a part of any sentence, the court may impose and enforce crime-
      related prohibitions and affirmative conditions as provided in this chapter.

The statute defined "crime-related prohibition" as:

             an order of a court prohibiting conduct that directly relates to the
      circumstances of the crime for which the offender has been convicted, and
      shall not be construed to mean orders directing an offender affirmatively
      participate in rehabilitative programs or to otherwise perform affirmative
      conduct. However, affirmative acts necessary to monitor compliance with
      the order of a court may be required by the department.

Former RCW 9.94A.030(10) (2014).

      The trial court found that Nathan Mitchell's chemical dependency contributed to

his possession of methamphetamine. Mitchell argues that the possession of marijuana is

                                            19
$.




II
I    No. 32707-8-111
     State v. Mitchell


     not related to the possession of methamphetamine. Nevertheless, the relevant statutes

     here did not distinguish between the controlled substance, which is the subject of the

     conviction, with other substances for purposes of the community custody condition. The

     statutes afforded trial courts considerable discretion in fashioning community custody

     conditions, so long as the conditions did not require affirmative acts of rehabilitation on

     the part of the offender. The trial court's order here imposes no such requirement, and

     therefore the community custody condition prohibiting Mitchell from possessing or using

     marijuana or products containing THC is valid.

                            Statement of Additional Grounds for Review

            Nathan Mitchell raises several issues in his statement of additional grounds for

     review (SAG). A criminal defendant may submit a pro se statement of additional

     grounds for review "to identify and discuss those matters related to the decision under

     review that the defendant believes have not been adequately addressed by the brief filed

     by the defendant's counsel." RAP 10.lO(a). The rule additionally declares in part:

                     ... Reference to the record and citation to authorities are not
            necessary or required, but the appellate court will not consider a
            defendant's statement of additional grounds for review if it does not inform
            the court of the nature and occurrence of alleged errors. Except as required
            in cases in which counsel files a motion to withdraw as set forth in rule
            18 .3 (a)(2 ), the appellate court is not obligated to search the record in
            support of claims made in a defendant's statement of additional grounds for
            review.

     RAP 10.IO(c); see also State v. Alvarado, 164 Wn.2d 556, 569, 192 PJd 345 (2008).


                                                  20
No. 32707-8-111
State v. Mitchell


       Nathan Mitchell renews his challenge to the trial court's evidentiary ruling, which

allowed the State to play the backseat video of his ride in Trooper Troy Corkins' patrol

car. He argues that, once he testified, the trial court should have reevaluated the State's

hearsay objection to the audio portion of the video. His counsel below argued the best

evidence rule required the court to play the video with audio. Mitchell's counsel

repeatedly argued that playing the backseat video without sound deprived Mitchell of the

ability to defend against the State's theory of the case: that Mitchell moved around and

fidgeted in the back seat in order to hide drugs he had concealed on his person.

       This court reviews a trial court's decision to admit or exclude evidence for abuse

of discretion. State v. Kinard, 109 Wn. App. 428, 435, 36 P.3d 573 (2001). In general,

the best evidence rule dictates: "To prove the content of a writing, recording, or

photograph, the original writing, recording, or photograph is required," unless other rules

or statutes provide otherwise. ER 1002. The original is not required, and other evidence

of a recording is admissible, if the recording "is not closely related to a controlling issue."

ER 1004(d). A trial court's decision to allow other evidence of the contents of a

document is reviewed for abuse of discretion. State v. Detrick, 55 Wn. App. 501, 503,

778 P.2d 529 (1989).

       Nathan Mitchell's challenge does not correspond to the best evidence rule because

he does not argue that the State failed to produce the original video. Rather, he argues
                                                                                                  I
                                                                                                  f

that the video must be shown with sound in order for it to truly be the "best evidence" of        I
                                                                                                  f
                                                                                                  J
                                              21                                                  l
                                                                                                  J
                                                                                                  i·-
                                                                                                  f
Ii
l
I
     No. 32707-8-111
     State v. Mitchell


     the video. No Washington case has applied the best evidence rule to compel noise with

     moving pictures.

            Nathan Mitchell's challenge fits closer with ER 106, the rule of completeness. ER

     106 prescribes:

                   When a writing or recorded statement or part thereof is introduced
            by a party, an adverse party may require the party at that time to introduce
            any other part, or any other writing or recorded statement, which ought in
            fairness to be considered contemporaneously with it.

     Mitchell did not'assert this rule below. Therefore, we will not address the applicability of

     ER 106. RAP 2.S(a).

            Next, Nathan Mitchell contends that the trial court erred in imposing substance

     abuse treatment as a condition of his community custody term. He believes the trial

     court's following statement supports his contention:
                                                                                                    I

                  I also think that treatment is a good thing. Ifwe can get you cured of
           any problems, then you 're not going to be coming through here and
           spending everyone's resources to do that. It looks like you've tried a
           couple DOSA sentences in the past, you have probably been through
           treatment other times, and nothing has taken hold yet. So we're kind of
           running out of options here, sir.

     VRP at 239.

           A trial court may only impose sentences that statutes authorize. State v. Albright,

     144 Wn. App. at 568 (2008). RCW 9.94A.607(1) provides:

                  Where the court finds that the offender has a chemical dependency
           that has contributed to his or her offense, the court may, as a condition of
           the sentence and subject to available resources, order the offender to

                                                 22
No. 32707-8-111
State v. Mitchell


       participate in rehabilitative programs or otherwise to perform affirmative
       conduct reasonably related to the circumstances of the crime for which the
       offender has been convicted and reasonably necessary or beneficial to the
       offender and the community in rehabilitating the offender.

As mentioned above, the trial court found that chemical dependency contributed to

Mitchell's offense. Thus, its decision to impose chemical dependency treatment as a

condition of Mitchell's community custody was statutorily authorized.

       Nathan Mitchell next contends that the trial court should have afforded him an

opportunity to interview the witnesses that the trial court excluded from the courtroom

during the testimony of other witnesses. We assume Mitchell refers to the trial court's

order in limine granted in response to Mitchell's motion. Mitchell may not understand

what "exclusion" means in this setting. The trial court did not bar Mitchell from

interviewing witnesses in advance of their testimony. Mitchell's counsel remained free

to interview the three other witnesses who testified besides him.

       Nathan Mitchell contends he received ineffective assistance of counsel because his

attorney did not call Lisa Schorzman, who reported seeing Mitchell's car in the median of

1-90, as a witness. A claim of ineffective assistance of counsel requires proving that ( 1)

counsel's performance was deficient, and (2) the deficient performance prejudiced the

defendant. State v. Thomas, 109 Wn.2d 222, 225-26, 743 P.2d 816 (1987). Deficient

performance occurs when counsel's performance falls below an objective standard of

reasonableness. State v. Stenson, 132 Wn.2d 668, 705, 940 P.2d 1239 (1997). This court


                                             23
I
I
I
    No. 32707-8-III
    State v. Mitchell


    presumes that counsel was effective. Strickland v. Washington, 466 U.S. 668, 689-90,

    104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984); State v. McFarland, 127 Wn.2d at 335 (1995).

    To rebut the strong presumption that counsel's performance was effective, the defendant

    bears the burden of establishing the absence of any conceivable legitimate tactic

    explaining counsel's performance. State v. Hamilton, 179 Wn. App. 870, 879-80, 320

    P.3d 142 (2014). Generally, the decision to call a witness will not support a claim of

    ineffective assistance of counsel. Thomas, 109 Wn.2d at 230. Such a decision is one of

    strategy.

           Nathan Mitchell cannot meet the first prong of his ineffective assistance claim.

    Mitchell's counsel likely did not summon Lisa Schorzman as a witness because her

    testimony was irrelevant to the charge of possession of methamphetamine. Relevant

    evidence is "evidence having any tendency to make the existence of any fact that is of

    consequence to the determination of the action more probable or less probable than it

    would be without the evidence." ER 401. The trial below did not concern Mitchell's

    driving with a revoked driver's license. Schorzman lacked percipient knowledge of

    whether Mitchell possessed methamphetamine, the charge comprising the trial.

    Accordingly, Mitchell's counsel's performance was not deficient.

           Nathan Mitchell raises one contention that this court cannot address because the

    argument depends on matters outside the record. Mitchell complains that the State

    adjudicated his two charges, driving with license revoked and possession of

                                                24
No. 32707-8-III
State v. Mitchell


methamphetamine, separately. Mitchell argues that by prosecuting the two charges

independently, the court prejudiced his ability to prepare a defense. He places much

emphasis on the fact that the district court dismissed his driving offense for insufficient

evidence, but that the superior court was nevertheless able to use evidence obtained after

his arrest to prosecute him for possession of methamphetamine.

       CrR 4.3(a) provides:

              ... Two or more offenses may be joined in one charging document,
       with each offense stated in a separate count, when the offenses, whether
       felonies or misdemeanors or both:
              (1) Are of the same or similar character, even if not part of a single
       scheme or plan; or
              (2) Are based on the same conduct or on a series of acts connected
       together or constituting parts of a single scheme or plan.

J oinder is proper as a matter of law if these requirements are met and the defendant is not

prejudiced. State v. Nation, 110 Wn. App. 651, 658-59, 41 P.3d 1204 (2002).

       The record does not disclose whether Nathan Mitchell requested or was denied

joinder of his two offenses. RAP 2.5(a) provides, in relevant part: "The appellate court

may refuse to review any claim of error which was not raised in the trial court. However,

a party may raise the following claimed errors for the first time in the appellate court ...

(3) manifest error affecting a constitutional right." "If the facts necessary to adjudicate

the claimed error are not in the record on appeal, no actual prejudice is shown and the

error is not manifest." State v. McFarland, 127 Wn.2d at 333. This issue is better raised

as a personal restraint petition. RAP 16.4(c )(3 ).

                                              25                                               I
                                                                                               \
No. 32707-8-III
State v. Mitchell


       Finally, Nathan Mitchell raises two contentions that are too vague for this court to

address: (1) his trial counsel should have objected to one of Trooper Troy Corkins'

responses on direct examination, and (2) his defense counsel did not adequately prepare

for trial. Although a criminal appellant need not provide citations to the record and legal

authority for this court to address an issue raised in his statement of additional grounds,

the appellant must provide some information enabling this court to understand the nature

of the complained error. Mitchell does not state why Trooper Corkins' response

necessitated an objection, or why he believed his counsel had not sufficiently prepared

for trial. This court will not address these vague assertions of error.

                                      CONCLUSION

       We affirm Nathan Mitchell's conviction for possession of methamphetamine and

his sentence on the conviction.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                                  ~
                                               Fearing,~t
                                                                     u-
WE CONCUR:



                                               Lawrence-Berrey, J.

                                             26